DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-24, 26, 30-34 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,551,626 (hereinafter Marciante ‘626). 

Regarding claim 22, Marciante ‘626 disclose: a plurality of individual lasers, wherein each of the plurality of individual lasers are operable to emit one of a plurality of laser beams; a prism having a input surface, a second surface, and an output surface, wherein the prism is operable to receive the plurality of laser beams emitted by each of the plurality of individual lasers; and an immersion grating defined on the second surface (claim 11).
Marciante ‘626 does not disclose: prism having a curved input surface.
However, In accordance with MPEP 2144.04  [R-6], Legal Precedent as Source of Supporting Rationale: As discussed in MPEP  § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.  
MPEP 2144.04 [R-6] IV B, Changes in Shape: In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to change the shape of the input surface of the prism since the shape of the input surface of the prism is a matter of design choice.

Regarding claim 23, Marciante ‘626 disclose: wherein each of the plurality of laser beams is characterized by a different wavelength (claim 11).

Regarding claim 24, Marciante ‘626 disclose: wherein the curved input surface is a first surface of the prism and the output surface is a third surface of the prism (claim 12).

Regarding claim 26, Marciante ‘626 disclose:wherein the output surface is a third surface of the prism (claim 12).

Regarding claim 30, Marciante ‘626 disclose: further comprising a protective cap attached over the immersion grating (claim 11).

Regarding claim 31, Marciante ‘626 disclose: further comprising a gas-filled gap disposed between the immersion grating and the protective cap (claim 7).

Regarding claim 32, Marciante ‘626 disclose: a structure comprising: a refractive input element operable to receive a plurality of laser beams, each of the plurality of laser beams being emitted one of a plurality of individual lasers; a propagation volume; and an output surface comprising a diffraction grating (claim 11).

Regarding claim 33, Marciante ‘626 disclose: wherein the diffraction grating comprises an immersion grating (claim 11).

Regarding claim 34, Marciante ‘626 disclose: wherein the propagation volume comprises an optically transparent material (claim 11).

Regarding claim 39, Marciante ‘626 disclose: wherein each of the plurality of laser beams are characterized by a different wavelength (claim 11).

Claims 22-24, 26, 29-34, 37 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,935,802 (hereinafter Marciante ‘802). 

Regarding claim 22, Marciante ‘802 disclose: a plurality of individual lasers, wherein each of the plurality of individual lasers are operable to emit one of a plurality of laser beams; a prism having a input surface, a second surface, and an output surface, wherein the prism is operable to receive the plurality of laser beams emitted by each of the plurality of individual lasers; and an immersion grating defined on the second surface (claim 11).
Marciante ‘626 does not disclose: prism having a curved input surface.
However, In accordance with MPEP 2144.04  [R-6], Legal Precedent as Source of Supporting Rationale: As discussed in MPEP  § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.  
MPEP 2144.04 [R-6] IV B, Changes in Shape: In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to change the shape of the input surface of the prism since the shape of the input surface of the prism is a matter of design choice.

Regarding claim 23, Marciante ‘802 disclose: wherein each of the plurality of laser beams is characterized by a different wavelength (claim 2).

Regarding claim 24, Marciante ‘802 disclose: wherein the curved input surface is a first surface of the prism and the output surface is a third surface of the prism (claim 2).

Regarding claim 26, Marciante ‘802 disclose: wherein the output surface is a third surface of the prism (claim 2).


Regarding claim 29, Marciante ‘802 disclose: wherein the plurality of laser beams are incident on the curved input surface at different angles such that the plurality of laser beams are collimated and collinear after diffraction from the immersion grating (claim 4).

Regarding claim 30, Marciante ‘802 disclose:  further comprising a protective cap attached over the immersion grating (claim 4).

Regarding claim 31, Marciante ‘802 disclose: further comprising a gas-filled gap disposed between the immersion grating and the protective cap (claim 16).

Regarding claim 32, Marciante ‘802 disclose: a structure comprising: a refractive input element operable to receive a plurality of laser beams, each of the plurality of laser beams being emitted one of a plurality of individual lasers; a propagation volume; and an output surface comprising a diffraction grating (claim 2).

Regarding claim 33, Marciante ‘802 disclose: wherein the diffraction grating comprises an immersion grating (claim 2).

Regarding claim 34, Marciante ‘802 disclose: wherein the propagation volume comprises an optically transparent material (claim 2).

Regarding claim 37, Marciante ‘802 do not disclose: wherein the refractive input element comprises a curved surface of a prism. 
However, In accordance with MPEP 2144.04  [R-6], Legal Precedent as Source of Supporting Rationale: As discussed in MPEP  § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.  
MPEP 2144.04 [R-6] IV B, Changes in Shape: In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to change the shape of the input surface of the prism since the shape of the input surface of the prism is a matter of design choice.

Regarding claim 39, Marciante ‘802 disclose:  wherein each of the plurality of laser beams are characterized by a different wavelength (claim 2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-28, 32-34, 39 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (9,620,933).

Regarding claim 22, Huang et al. disclose: a plurality of individual lasers (array of laser elements 2), wherein each of the plurality of individual lasers are operable to emit one of a plurality of laser beams (each laser element of the array emits one laser beam) (Fig. 1, col 3, lines 30-35); a prism (combining module 10) having a curved input surface (optics 4 has a curved input surface), a second surface (8), and an output surface (14), wherein the prism is operable to receive the plurality of laser beams emitted by each of the plurality of individual lasers; and an immersion grating (8) defined on the second surface (Fig. 1, col 3, lines 31-51).

Regarding claim 23, Huang et al. disclose: wherein each of the plurality of laser beams is characterized by a different wavelength (grating causes the beams to combine into a multi-wavelength beam, therefore the plurality of laser beams is characterized by a different wavelength) (Fig. 1, col 3, lines 37-40).

Regarding claim 24, Huang et al. disclose: wherein the curved input surface (4) is a first surface of the prism and the output surface (14) is a third surface of the prism (Fig. 1, col 3, lines 31-51). 

Regarding claim 25, Huang et al. disclose: wherein the curved input surface (4) implements a transform lens (combining optic 4 causes each input beam to converge towards grating 8) (Fig. 1, col 3, lines 31-36).

Regarding claim 26, Huang et al. disclose: wherein the output surface (14) is a third surface of the prism (output surface 14 can be third surface of prism since the claim does not limit the total number of surfaces) (Fig. 1, col 3, lines 31-51).

Regarding claim 27, Huang et al. disclose: wherein the prism comprises glass (claim 3).

Regarding claim 28, Huang et al. disclose: wherein the prism comprises fused silica (claim 3).

Regarding claim 32, Huang et al. disclose: a refractive input element (combining prim 3) operable to receive a plurality of laser beams (array of emitters 2), each of the plurality of laser beams being emitted one of a plurality of individual lasers (each laser element of the array emits one laser beam) (Fig. 4, col 4, lines 31-47); a propagation volume (volume of prism 3 and combining module 30); and an output surface comprising a diffraction grating (8) (output from grating 8 coupled into output coupler 12) (Fig. 4, col 4, lines 31-47).

Regarding claim 33, Huang et al. disclose: wherein the diffraction grating comprises an immersion grating (8) (Fig. 4, col 4, lines 31-47).

Regarding claim 34, Huang et al. disclose: wherein the propagation volume comprises an optically transparent material (propagation volume of module 30 is transparent since laser beam are coupled through the module to the output coupler 12) (Fig. 4, col 4, lines 31-47).

Regarding claim 39, Huang et al. disclose: wherein each of the plurality of laser beams are characterized by a different wavelength (grating causes the beams to combine into a multi-wavelength beam, therefore the plurality of laser beams is characterized by a different wavelength) (Fig. 4, col 4, lines 31-47).

Regarding claim 40, Huang et al. disclose: wherein the diffraction grating comprises a reflective diffraction grating (Fig. 4, col 4, lines 31-47).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (9,620,933) in view of Chann et al. (2011/0216792).

Regarding claim 29, Huang et al. do not disclose: wherein the plurality of laser beams are incident on the curved input surface at different angles such that the plurality of laser beams are collimated and collinear after diffraction from the immersion grating.
Chann et al. disclose: laser beams characterized by a different input angle relative to the input surface (Fig. 2A, [0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang by arranging the input lasers so that each laser beam has a different input angle because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a beam combining device comprising a plurality of input lasers inputting beams to a prism body. The device as modified disclose: the plurality of laser beams are collimated and collinear after diffraction from the immersion grating.

Regarding claim 38, Huang et al. do not disclose: wherein the plurality of laser beams are incident on the curved surface of the prism at different angles such that the plurality of laser beams are collimated and collinear after diffraction from the diffraction grating.
Chann et al. disclose: laser beams characterized by a different input angle relative to the input surface (Fig. 2A, [0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang by arranging the input lasers so that each laser beam has a different input angle because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a beam combining device comprising a plurality of input lasers inputting beams to a prism body. The device as modified disclose: the plurality of laser beams are collimated and collinear after diffraction from the immersion grating.

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (9,620,933) in view of Okuno (2004/0008416).

Regarding claim 30, Huang does not disclose:  a protective cap attached over the immersion grating.
Okuno discloses: a protective cap formed over a grating (Fig. 19, [0066], [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang by forming a protective cap over the grating in order to restrict corrosion of the diffraction gratings.

Regarding claim 31, Huang as modified disclose: a gas-filled gap disposed between the immersion grating and the protective cap (Okuno, Fig. 19, [0066], [0067]).

Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (9,620,933).

Regarding claim 35, Huang et al. do not disclose in Fig. 4: wherein the optically transparent material comprises glass.
However, Huang et al. disclose: combining module comprises a material made of solid glass (claim 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang by forming the combining module using glass because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a beam combining device comprising a plurality of input lasers inputting beams into a spectral beam combiner formed of glass.

Regarding claim 36, Huang et al. do not disclose in Fig. 4: wherein the optically transparent material comprises fused silica.
However, Huang et al. disclose: combining module comprises a material made of fused silica (claim 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang by forming the combining module using fused silica because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a beam combining device comprising a plurality of input lasers inputting beams into a spectral beam combiner formed of fused silica.

Regarding claim 37, Huang et al. do not disclose in Fig. 4: wherein the refractive input element comprises a curved surface of a prism. 
However, Huang et al. disclose: prism (combining module 10) having a curved input surface (optics 4 has a curved input surface) (Fig. 1, col 3, lines 31-51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang by forming the input element with a curved surface in order to cause the input beam to converge on the grating. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828